Citation Nr: 0019182
Decision Date: 07/21/00	Archive Date: 09/08/00

DOCKET NO. 99-07 394               DATE JUL 21, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to an increased rating for bilateral pes planus,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel

INTRODUCTION

The veteran served on active duty from December 1944 to May 1946.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a February 1999 rating decision from the Pittsburgh,
Pennsylvania, Regional Office (RO), which confirmed the schedular
10 percent evaluation in effect for bilateral pes planus. The
veteran timely appealed that determination to the Board.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran's bilateral pes planus currently is manifested
primarily by limitation of plantar flexion; fine scaling over the
feet bilaterally, predominately over the heels; hyperkeratosis of
the great toenails and that of the left fifth toe; corns and
calluses; and complaints of pain on manipulation and use, and daily
pain and discomfort increased with activity and weather changes. X-
rays reveal degenerative joint disease and hallux valgus
deformities of the first metatarsophalangeal joints, bilaterally,.

3. The veteran's bilateral pes planus is not shown to produce
marked pronation, extreme tenderness of the plantar surfaces of the
feet, or marked inward displacement and severe spasm of the tendo
achillis on manipulation, not improved by orthopedic shoes or
appliances.

2 - 

CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the criteria
for a 30 percent evaluation for bilateral pes planus have been met.
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.951, 4.1, 4.2, 4.7,
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The history of the veteran's service-connected bilateral pes planus
may be briefly described. In a service medical record dated in
August 1945, the veteran was seen for complaints of painful feet
across the metatarsal arch. The examiner referred the veteran to
the Orthopedic Clinic for arch supports. According to the report of
the veteran's separation medical examination conducted in May 1946,
the clinical examination of the feet revealed secondary symptomatic
pes planus.

In a rating action dated in December 1946, the RO granted service
connection for bilateral pes planus and assigned a 10 percent
evaluation.

The report of a Department of Veterans Affairs (VA) orthopedic
examination conducted in May 1948 included the examiner's
diagnostic impression of mildly symptomatic fallen metatarsal
arches, bilaterally. At that time, the veteran reported complaints
of pain in both feet on long periods of standing or walking. The
veteran said that he wears supportive shoes, which helps relieve
his bilateral foot pain. He mentioned that he was not able to walk
at all without support. He indicated that he was a salesman
requiring walking at all times, and that, at times, he must quit
work before the day is over because of pain. On examination, the
longitudinal arches were adequate. Both metatarsal arches were
down; however, there was no evidence of any calluses on the feet,
tenderness or other abnormalities on examination.

3 - 

According to the report of a VA orthopedic examination performed in
January 1997, the examiner concluded that the veteran had a
diagnosis of degenerative joint disease and hallux valgus
deformities of the first metatarsophalangeal joints, bilaterally.
At that time, the veteran reported complaints of increasing pain
over the past year. He stated that pain was more significant in the
right foot than the left and was predominantly noted at the
metatarsal phalangeal joint of the right great toe. He described
the pain as a dull pain that becomes sharp with any activity. He
mentioned that he was able to walk less than one block, and stand
less than ten minutes. For ascending and descending stairs, he said
that he must decrease the pace and take a longer time due to
difficulty bearing weight on the foot at a time. He indicated that
exposure to cold will increase his pain. He stated that he uses a
topical analgesic balm, but denied the use of ice to relieve pain
in his feet. On examination, the veteran was able to ambulate the
length of the hallway to the examination room without using
distress or significant alteration in gait. It was noted that the
veteran was wearing non-VA custom-built shoes and snow boots and
that he was using a cane. On examination, there was no evidence of
edema of the feet, bilaterally. There was also no evidence of
erythema or tenderness to palpation. Inversion was possible to
approximately 20 degrees, bilaterally. Eversion was possible to
only approximately 10 degrees, bilaterally. The veteran was able to
dorsi flex to 20 degrees. Plantar flexion was limited to
approximately 30 degrees. Toes were going down. Distal pulses were
faint, and the feet were cool to the touch, bilaterally. There was
fine scaling over the feet bilaterally, predominately over the
heels. There was no evidence of any significant visual loss of the
longitudinal arch, bilaterally, or any significant visual
hypertrophy of the metatarsal phalangeal joints, bilaterally. There
was hyperkeratosis of the great toenails and that of the left fifth
toe.

The veteran testified at a RO hearing in May 1999 that he has
trouble standing and that he has constant pain on standing, walking
or sitting. He also testified that his feet were not deformed. He
said that he did not have any swelling in his feet. He mentioned
that his major problem, according to him was pain. He indicated
that he uses a cane for ambulation at times. He stated that he
receives treatment from a physician at the VA Medical Center in
Pittsburgh, Pennsylvania.

4 -

Between 1998 and 1999, the veteran received intermittent treatment
at VA and private medical facilities for several problems, to
include pes planus, foot pain, pain of the first metatarsal
phalangeal joint and interdigital tenderness between the first and
second digits, debridement of nails and corns and calluses,
bilateral metatarsalgia, and right tenosynovitis.

II. Analysis

As a preliminary matter, the Board finds the veteran's increased
rating claim for bilateral pes planus is well grounded within the
meaning of 38 U.S.C.A. 5107(a) (West 1991). A claim that a service-
connected condition has become more severe is well sounded where
the claimant asserts that a higher rating is justified due to an
increase in severity. See Caffrey v. Brown, 6 Vet. App. 377, 381
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).
The Board also finds that all relevant evidence for an equitable
disposition of the claim has been obtained, and that no further
assistance to the veteran is required to comply with VA's duty to
assist him pursuant to 38 U.S.C.A. 5107(a).

Initially, the Board notes that the under governing regulations, a
disability that has been continuously rated at or above any
evaluation of disability for 20 or more years for VA compensation
purposes may not be reduced except upon a showing that such rating
was based on fraud. 38 C.F.R. 3.951 (1999). The 10 percent
evaluation assigned for bilateral pes planus have been in effect in
excess of 20 years. Therefore, this rating is now protected and
cannot be reduced.. 38 C.F.R. 3.951(b).

Disability evaluations are determined by comparing a veteran's
present symptomatology with the. criteria set forth in VA's
Schedule for Rating Disabilities, which is based on average
impairment in earning capacity. See 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. Part 4 (1999). When a question arises as to which of two
ratings apply under a particular diagnostic code, the higher
evaluation is assigned if the disability more closely approximates
the criteria for the higher rating; otherwise,

5 - 

the lower rating will be assigned. See 38 C.F.R. 4.7 (1999). After
careful consideration of the evidence, any reasonable doubt is
resolved in favor of the veteran. See 38 C.F.R. 4.3 (1999). The
veteran's entire history is reviewed when making disability
evaluations. See 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1
Vet. App. 589, 592 (1995). However, the current level of disability
is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

If a disability at issue is of musculoskeletal in nature or origin,
then VA may, in addition to applying the regular schedular
criteria, consider granting a higher rating for functional
impairment caused by pain, limited or excess movement, weakness,
excess fatigability, or incoordination- assuming these factors are
not already contemplated by the governing rating criteria. See 38
C.F.R. 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7
(1995).

The veteran currently is service connected for bilateral pes
planus, evaluated as 10 percent disabling under 38 C.F.R. 4.71a,
Diagnostic Code 5276. That diagnostic code provides that a 10
percent evaluation will be assigned for moderate unilateral or
bilateral acquired flatfoot (pes planus) where the weight-bearing
lines are over or medial to the great toes and there is inward
bowing of the tendo achillis and pain on manipulation and use of
the feet. The next higher evaluation, 30 percent, will be assigned,
for severe bilateral acquired flatfoot (pes planus) manifested by
marked deformity (pronation, abduction, etcetera) accompanied by
accentuated pain on manipulation and use of the feet, indications
of swelling on use of the feet and characteristic callosities. A
maximum 50 percent evaluation will be assigned for pronounced
bilateral acquired flatfoot (pes planus) manifested by marked
pronation, extreme tenderness of the plantar surfaces of the feet,
and marked inward displacement and severe spasm of the tendo
achillis on manipulation, which is not improved by orthopedic shoes
or appliances.

Initially, the Board notes that, in addition to flat feet, the
veteran has a number of other conditions affecting his feet,
namely, degenerative joint disease, hallux valgus deformities, fine
scaling over the feet, bilaterally, predominately over the heels,
hyperkeratosis of the great toe, corns, right tenosynovitis. It is
unclear whether such

6 - 

problems constitute distinct disabilities or whether they are in
any way related to the veteran's service-connected pes planus.
However, given the nature of the veteran's symptoms, and the fact
that there is no medical opinion separating the effects of the
service-connected and nonservice-connected conditions, the Board
will give the veteran the benefit-of-the-doubt and attribute all
impairment to the service- connected condition. See Mittleider v.
Brown, 11 Vet. App. 181 (1998).

The medical evidence cited to above demonstrates that symptoms
affecting the veteran's feet include inversion was possible to
approximately 20 degrees, bilaterally; eversion was possible to
only approximately 10 degrees, bilaterally; that the veteran was
able to dorsi flex to 20 degrees; plantar flexion was limited to
approximately 30 degrees; that the veteran's toes were going down;
that distal pulses were faint; and the veteran's feet were cool to
the touch, bilaterally. The veteran subjectively complains of a
dull pain in both feet that becomes sharp with any activity. He
stated that pain was more significant in the right foot than the
left and was predominantly noted at the metatarsal phalangeal joint
of the right great toe. He mentioned that he was able to walk less
than one block, and stand less than ten minutes. For ascending and
descending stairs, he said that he must decrease the pace and take
a longer time due to difficulty bearing weight on the foot at a
time. He indicated that exposure to cold will increase his pain.

Resolving all reasonable doubt in the veteran's favor, and
attributing all the symptoms recently medically shown to pes
planus, the Board finds that the criteria for a 30 percent, but no
higher evaluation under Diagnostic Code 5276 are met.
Significantly, the objective medical evidence reveals some loss of
plantar flexion with the toes downgoing; fine scaling over the
foot; corns and calluses; and complaints of pain on manipulation
and use, and associated with standing, walking or sitting,
increased with activity and weather changes. X-rays demonstrate
degenerative joint disease and hallux valgus deformities of the
first metatarsophalangeal joints, bilaterally. The Board determines
that such findings more nearly approximate the criteria for a 30
percent evaluation. See 38 C.F.R. 4.7.

7 - 

However, such evidence does not demonstrate pronounced pes planus,
with marked pronation, severe tenderness of the plantar surfaces of
the feet, or marked inward displacement and severe spasms of the
tendo achillis, so as to warrant the next higher 50 percent
evaluation under Diagnostic Code 5276. Furthermore, as functional
loss due to pain is contemplated in the current 30 percent
evaluation, the provisions of 38 C.F.R. 4.40 and 4.45 provide no
basis for more than a 30 percent evaluation based upon complaints
of pain, alone. Hence, the criteria for a 50 percent evaluation
under Diagnostic Code 5276 are not met.

The Board also finds that the record does not otherwise present a
basis for assignment of more than a 30 percent evaluation for
bilateral pes planus.

As there is a specific diagnostic code to evaluate the veteran's
current condition, evaluation under any other diagnostic code does
not appear appropriate. See 38 C.F.R. 4.20. However, even if
consideration of an alternative diagnostic code was appropriate,
the Board finds that such consideration does not provide a basis
for a higher evaluation. The diagnostic code pursuant to which foot
injuries are evaluated, 5284, provides only for a maximum 30
percent evaluation, the same evaluation as assigned herein. The
only diagnostic code pertaining to the feet that provides for a
higher evaluation is Diagnostic Code 5278, for claw foot deformity.
Even if the veteran's condition were evaluated, by analogy, to claw
foot, the medical evidence does not demonstrate objective evidence
of, or of disability comparable to, marked contraction of the
plantar fascia with dropped forefoot, all toes hammer toes, very
painful callosities, and a marked varus deformity, so as to warrant
a 50 percent evaluation under that diagnostic code.

Additionally, there is no assertion or showing that the veteran's
disability is so unique or unusual so as to render the regular
schedular standards inadequate and to warrant the assignment of
more than a 30 percent evaluation on an extra-schedular basis. See
38 C.F.R. 3.321(b)(1) (1999). For example, there is no evidence
that the veteran's service-connected bilateral pes planus has
caused marked interference with employment (i.e., beyond that
contemplated by the 30 percent evaluation), has necessitated
frequent periods of hospitalization, or otherwise has rendered

8 - 

impracticable the application of the regular schedular standards.
In the absence of evidence of such factors as outlined above, the
Board is not required to remand this matter to the RO for the
procedural actions outlined in 38 C.F.R. 3.321(b)(1). See Bagwell
v. Brown, 9 Vet. App. 157,158-159 (1996); Floyd v. Brown, 9 Vet.
App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the veteran's
pes planus is best evaluated as 30 percent disabling under
Diagnostic Code 5276.

ORDER

A 30 percent evaluation for bilateral pes planus is granted,
subject to the laws and regulations governing the payment of
monetary benefits.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

9 -



